Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim 5 has been cancelled; Claims 3-4 have been amended; Claim 10 is added as new claim; and Claims 1-4 and 6-10 remain for examination, wherein claims 1 and 10 are independent claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Yazama et al (JP 2002363712 A, with on-line English translation, thereafter JP’712).
JP’712 is applied to the instant claims 1-4 and 6-10 for the same reason as stated in the previous office action dated 8/5/2020.
Regarding the amended features in the instant claim 3-4, since Group A is an optional group, the amendment for Mo in Group A does not affect the previous rejection of claims 3-4 under 35 U.S.C. 103 as being unpatentable over JP’712. JP’712 specify including 0.05wt% V in the working sample #E in table 1 
Regarding newly added claim 10, the composition comparison between composition ranges in the instant claim and the composition of the working sample #E in table 1 of JP’712 is listed in following table. All of the major composition ranges disclosed by the working sample #E in table 1 of JP’712 are within the claimed composition ranges of claim. Although the working sample #E in table 1 of JP’712 does not specify P and Cr in the claimed ranges, however JP’712 specify P can be adjusted 0.06 mass% or less in order to improve the workability of the steel (par.[0020] of JP’712) and 11-20 mass% Cr in order to improve the corrosion property of the steel (par.[0023] of JP’712). Overlapping the ranges of composition ranges of P and Cr creates a prima facie case of obviousness. MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of P and Cr as disclosed by claim 1 since JP’712 teaches the same ferritic stainless steel throughout whole disclosed range. Regarding the claim language of “consisting essentially of” in the instant claim, the transitional language "consisting essentially of" is constructed as equivalent to "comprising." See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355. If an applicant contends that additional steps or materials in the 
Element
From instant Claim 10 (in mass%) base material
JP’712(mass%) 
Work sample #E (table 1)
Within range
(in mass%)
C
0.025 or less
0.007
0.007
Si
0.01-0.34
0.24
0.24
Mn
0.05-0.30
0.25
0.25
P
0.020-0.040
0.05
0.06 or less
Overlapping
0.020-0.040
S
0.03 or less
0.02
0.02
Al
0.001-0.100
0.08
0.08
Cr
12.5-14.4
11.2
Range 11-20
Overlapping:
12.5-14.4
Ni
0.01-0.80
0.4
0.4
Ti
0.26-0.40
0.35
0.35
Nb
0.030-0.100
0.05
0.04
N
0.02 or less
0.009
0.009
Cu
Less than 0.1
Trace amount
Trace amount
Fe
Balance 
Balance
Balance


Response to Arguments
Applicant’s arguments to the art rejection to Claims 1-4 and 6-10 have been considered but they are not persuasive. Regarding the arguments related to the amended features in the instant claims, the Examiner’s position has stated as above.
The Applicant’s arguments have been summarized as following:
1, the working example #E in table 1 of JP’712 does not specify P and Cr in the claimed ranges. 

3. the working example #E in table 1 of JP’712 does not meet the equation (2) in claims 6-9.
In response:
Regarding the argument 1, the invention of over Yazama et al (JP’712) ought to be taken as a whole, and should not in any way be limited to the examples provided in the reference. It has been well settled in many court decisions that it would have been obvious to one having ordinary skill in the art to construct the process comprising said parameter within the disclosed range. As pointed out in the rejection for the instant claims 1 and 10above (refer to the previous office action dated 8/5/2020, JP’712 specify P can be adjusted 0.06 mass% or less in order to improve the workability of the steel (par.[0020] of JP’712) and 11-20 mass% Cr in order to improve the corrosion property of the steel (par.[0023] of JP’712). Overlapping the ranges of composition ranges of P and Cr creates a prima facie case of obviousness. MPEP 2144.05 I.
Regarding the argument 2, the instant claims 1 and 10 do not specify avoid Mo as argued and the Applicant has not provide persuasive evidence to show the addition of Mo would materially change the characteristics of applicant's invention. Actually, it is noted that Mo is an optional element in the instant invention (par.[0055] of PG-pub of the instant application).
Regarding the argument 3, the V/(Nb+Ti) in claims 6-9 is recognized as a formula fully depend on the alloy’s compositions V, Nb, and Ti. It is well settled that there is no invention in the discovery of a general formula if it covers a composition described in the 
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734